Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed August 9th, 2022 has been entered. Claims 1-6 and 9-11 remain pending in the application. Applicant’s amendments to the claims have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 17th, 2022.
Claim Objections
Claim 4 objected to because of the following informalities:   
In claim 4, “… wherein the control section determines, based on a rotational angle of the manipulation section relative to the neutral region, deceleration of the aircraft according to a return amount, a return velocity, or a return acceleration…” should read “… wherein the control section determines deceleration of the aircraft based on a rotational angle of the manipulation section relative to the neutral region, a return amount, a return velocity, or a return acceleration…”
Appropriate correction is required.
Claim Interpretation
In claims 1 and 10, amended limitations:
“in a case where the aircraft is moving in the first movement direction in an advancing state, a first deceleration given when the rider manipulates the manipulating section from the first manipulation direction to the second manipulation direction through the neutral region is larger than a second deceleration given when the rider manipulates the manipulating section from the first manipulation direction or the second manipulation direction to the neutral region.”, and claim 11, are interpreted as a functional language. As such any structure capable to perform the claimed function meets the functional claim limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “manipulation amount” is quantified?
In claim 4, it is unclear how “return amount” is quantified?
In claim 5, it is unclear how “manipulation amount” is quantified?
In claim 6, it is unclear how “manipulation amount” is quantified?
Claim 9 depends on canceled claim 7. For the examination purpose claim 9 would be considered to be depended on claim 1.
In claim 10, it is unclear how “manipulation amount” is quantified?
In claim 11,  it is unclear whether the control section or a rider is predicting “a collision between the aircraft and an obstacle ahead”. For the examination purpose it would be considered that the rider is predicting the collision.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6 and 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over by De Roche (US 8,651,432).
Regarding claim 1, De Roche ‘432 teaches (figures 1-20, 27-31C) an aircraft/ lift platform (100) comprising a manipulating section representing a handlebar grip/control handle bars (125) that is manipulated by rider/pilot and a control section/actuator (411) that controls flight in air based on manipulation of the manipulating section by the rider (Col. 7 Lines 17-33; Col. 8 Lines 18-33), wherein;
the manipulating section is manipulated by the rider in a first manipulation/forward direction (2801) or in a second manipulation direction (2901) with a neutral position being a center, the second manipulation direction being opposite to the first manipulation direction, (Col. 15 Lines 4-15, 39-44);
a prescribed range in the first manipulation direction and the second manipulation direction, centered on the neutral position, is set as a neutral region for the manipulating section (Col. 15 Lines 26-28; the staggering of the actuators enables to prescribe range in both directions, with neutral position at the center, for the manipulating section; for example, the range of the manipulating section which causes each of the first two ejector sections of ducts 101 and 103 to actuate can be selected to define a prescribed range and to set as a neutral region; selected first two ejector sections are closed first and opened last during aircraft maneuver);
the control section/actuator (411):
moves the aircraft in a first movement direction according to a manipulation amount of the manipulating section in the first manipulation direction from the neutral position wherein the first movement direction is an advancing/forward direction, or moves the aircraft in a second movement direction according to a manipulation amount of the manipulating section in the second manipulation direction from the neutral position wherein the second movement direction is a reversing direction (Col 15 Lines 4-14); and
decelerates the aircraft if a position of the manipulating section that has been manipulated in the first manipulation direction or the second manipulation direction has moved into the neutral region (ejector sections within the neutral region is manipulated at last decelerating the aircraft) 
but is silent about in a case where the aircraft is moving in the first movement direction in an advancing state, a first deceleration given when the rider manipulates the manipulating section from the first manipulation direction to the second manipulation direction through the neutral region is larger than a second deceleration given when the rider manipulates the manipulating section from the first manipulation direction or the second manipulation direction to the neutral region.
However, as a use case with a functional language, it would have been obvious to do so using the structural configurations and capabilities of the aircraft/lift platform (100). One of ordinary skill in art would recognize that doing so would  control the aircraft.
Regarding claim 2, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section decelerates the aircraft when the rider has manipulated the manipulating section into the neutral region from the first manipulation direction or the second manipulation direction (ejector sections within the neutral region is manipulated at last decelerating the aircraft).
Regarding claim 4, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section determines deceleration of the aircraft based on a rotational angle of the manipulation section relative to the neutral region, a return amount, a return velocity, or a return acceleration at which the manipulating section returns to the neutral region from the first manipulation direction or the second manipulation direction (Col. 15 Lines 15-38).
Regarding claim 5, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section determines deceleration of the aircraft according to a manipulation amount or position of the manipulating section in the neutral region (Col. 15 Lines 15-38).
Regarding claim 6, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section causes the deceleration of the aircraft to be greater as the manipulation amount of the manipulating section in the neutral region becomes smaller or as the position of the manipulating section in the neutral region becomes closer to the neutral position (Col. 15 Lines 15-38).
Regarding claim 9, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the handlebar grip/control handle bar (125), in a state of being gripped by the rider, is rotated in the first manipulation/forward direction (2801) or the second manipulation direction (2901) centered on the neutral position (Col. 15 Lines 4-14; “the lever is manipulated by the rider in the first manipulation direction or the second manipulation direction centered on the neutral position” is an optional limitation based on limitations of an independent claim 1).
Regarding claim 10, modified De Roche ‘432 teaches a control method of an aircraft including a manipulating section that is manipulated by a rider and a control section that controls flight in air based on manipulation of the manipulating section by the rider, the method comprising:
manipulating the manipulating section by the rider in a first manipulation direction or in a second manipulation direction with a neutral position being a center, the second manipulation direction being opposite to the first manipulation direction, wherein the manipulating section is a handlebar grip;
setting a prescribed range in the first manipulation direction and the second manipulation direction, centered on the neutral position, as a neutral region for the manipulating section;
moving the aircraft by the control section in a first movement direction according to a manipulation amount of the manipulating section in the first manipulation direction from the neutral position wherein the first movement direction is an advancing direction, or moving the aircraft by the control section in a second movement direction, according to a manipulation amount of the manipulating section in the second manipulation direction from the neutral position wherein the second movement direction is a reversing direction; and
decelerating the aircraft by the control section if a position of the manipulating section that has been manipulated in the first manipulation direction or the second manipulation direction has moved into the neutral region; and
in a case where the aircraft is moving in the first movement direction in an advancing state, a first deceleration given when the rider manipulates the manipulating section from the first manipulation direction to the second manipulation direction through the neutral region is larger than a second deceleration given when the rider manipulates the manipulating section from the first manipulation direction or the second manipulation direction to the neutral region.
(Claim 10 is similar in scope to Claim 1; therefore, claim 10 is rejected under same rationale as Claim 1).
Regarding claim 11, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100) according to claim 1,
but it is silent about a case where a collision between the aircraft and an obstacle ahead is predicted, the control section permits a transition from the advancing state to a state where the rider manipulates the manipulating section from the first manipulation direction or the second manipulation direction to the neutral region.
However, as a use case with a functional language, it would have been obvious to do so using the structural configurations and capabilities of the aircraft/lift platform (100). One of ordinary skill in art would recognize that doing so would prevent the collision.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roche (US 8,651,432) as applied to claim 1 above, and further in view of Buoy et al. (US 2015/0158575).
Regarding claim 3, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section decelerates the aircraft when the position of the manipulating section has been moved into the neutral region but it is silent about 
the movement of the manipulating section into the neutral region due to manipulating section entering a non-contact state with the rider.
However, Buoy et al. ‘575 teaches joystick for controlling an aircraft which includes a set of springs for exerting a return force to return the lever to a neutral position when the pilot exerts no force/ non-contact on the lever (Para 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified De Roche ‘432 to incorporate the teachings of Buoy et al. ‘575 to configure the movement of the manipulating section into the neutral region due to manipulation section entering a non-contact state with the rider. One of ordinary skill in art would recognize that doing so would enhance safety.
Response to Arguments
Applicant's arguments filed August 9th, 2022 have been fully considered but they are not persuasive. 
Applicant argues De Roche ‘432 does not disclose amended limitations in claims 1 and 10. The examiner agrees with applicant’s arguments; however, the amended limitations are interpreted as a use case with a functional language which can be achieved by structural configurations and capabilities of De Roche ‘432. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/19/2022